Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.

Vincennes Express Mart Inc.
d/b/a BP One Stop,

Respondent.

Docket No. C-15-196
FDA Docket No. FDA-2014-H-1717

Decision No. CR3541

Date: December 30, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint (Complaint)
against Respondent, Vincennes Express Mart Inc., d/b/a BP One Stop that alleges facts
and legal authority sufficient to justify the imposition of a civil money penalty of $500.
Respondent did not answer the Complaint, nor did Respondent request an extension of
time within which to file an answer. Therefore, I enter a default judgment against
Respondent and assess a civil money penalty of $500.

CTP began this case by serving the Complaint on Respondent and filing a copy of the
Complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The Complaint alleges that Respondent impermissibly sold cigarettes to
minors and failed to verify that a cigarette purchaser was 18 years of age or older, thereby
violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and
its implementing regulations, Cigarettes and Smokeless Tobacco, 21 C.F.R. pt. 1140
(2013). CTP seeks a civil money penalty of $500.
On October 30, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and accompanying
cover letter, CTP explained that within 30 days, Respondent should pay the proposed
penalty, file an answer, or request an extension of time within which to file an answer.
CTP warned Respondent that if it failed to take one of these actions within 30 days, an
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering Respondent to pay the full amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor has it
requested an extension. Pursuant to 21 C.F.R. § 17.11(a), Iam required to “assume the
facts alleged in the [C]omplaint to be true” and, if those facts establish liability under the
Act, issue a default judgment and impose a civil money penalty. Accordingly, I must
determine whether the allegations in the Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns BP One Stop, an establishment that sells tobacco products and is
located at 606 Shirlee Street, Vincennes, Indiana 47591. Complaint ¥ 3.

e During an inspection of Respondent’s establishment on November 9, 2013, at
approximately 11:56 AM, an FDA-commissioned inspector observed that “a
person younger than 18 years of age was able to purchase a package Grizzly Long
Cut Premium Wintergreen smokeless tobacco.” The inspector also observed that
“the minor’s identification was not verified before the sale... .” Complaint § 10.

¢ On January 23, 2014, CTP issued a Warning Letter to Respondent regarding the
inspector’s observation from November 9, 2013. The letter explained that the
observation constituted violations of regulations found at 21 C.F.R. §§ 1140.14(a)
and 1140.14(b) and that the named violations were not necessarily intended to be
an exhaustive list of all violations at the establishment. The Warning Letter went
on to state that if Respondent failed to correct the violations, regulatory action by
the FDA or a civil money penalty action could occur and that Respondent is
responsible for complying with the law. Complaint § 10.

e Inan undated letter received by CTP on February 19, 2014 an individual
representing BP One Stop responded to the warning letter. The signature of the
individual was illegible however; the letter “apologized for the violation and stated
that Respondent took steps to prevent future violations.” On March 14, 2014,
Wendy Sinclair who identified herself as the establishment’s manager responded
by telephone.
“Ms. Sinclair stated that Respondent’s employees would verify the identification
of individuals attempting to purchase tobacco products who appear to be under the
age of 30, and would not sell tobacco to persons who are under the age of 18.”
Complaint § 11.

e During a subsequent inspection of Respondent’s establishment on April 26, 2014,
at approximately 2:35 PM, FDA-commissioned inspectors documented that “‘a
person younger than 18 years of age was able to purchase a package of Salem Box
cigarettes ... [.]’” The inspector also observed that “the minor’s identification was
not verified before the sale... .” Complaint 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if distributed or offered for sale in any state in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387£(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The regulations prohibit the
sale of cigarettes to any person younger than 18 years of age. 21 C.F.R. § 1140.14(a).
The regulations also require retailers to verify, by means of photo identification
containing a purchaser’s date of birth, that no cigarette purchasers are younger than

18 years of age. 21 C.F.R. § 1140.14(b)(1).

Taking the above alleged facts as true, on November 9, 2013, and April 26, 2014, the
Respondent violated the prohibition against selling tobacco products to persons younger
than 18 years of age, 21 C.F.R. § 1140.14(a). Respondent also violated the requirement
that retailers verify, by means of photo identification containing a purchaser’s date of
birth, that no cigarette purchasers are younger than 18 years of age. 21 C.F.R.

§ 1140.14(b)(1). Therefore, Respondent’s actions constitute violations of law that merit a
civil money penalty.

CTP has requested a fine of $500, which is a permissible fine under the regulations.
21 C.F.R. § 17.2. Therefore, I find that a civil money penalty of $500 is warranted and so
order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

